DETAILED ACTION
	This non-final rejection is responsive to the Request for Continued Examination (RCE) filed April 29, 2022.  Claims 1, 2, 19, and 20 are currently amended.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rakowski et al. (‘Rakowski’) in view of Ceribelli et al. (US 20150012399 A1) (‘Ceribelli’).

With respect to claims 1, 19 and 20, Rakowski teaches: 
detecting a set of one or more objects that are currently being accessed by an application (paragraphs 51 and 76); 
querying a database to determine whether the set of one or more objects have changes pending (paragraph 51); 
responsive to determining that at least one object in set of one or more objects has a change pending, identifying and loading, at runtime of the application, a set of one or more application-specific rules that are defined for handling data conflicts, including at least one application-specific rule registered for the application currently accessing the set of one or more objects (paragraphs 77-78 and 84); 
identifying an event marker (paragraphs 55, 76-77 and 84);
generating, based at least in part on said at least one application-specific rule, a conflict resolution result for said at least one object (paragraph 84); 
returning the conflict resolution result to the application, wherein the application performs at least one application-specific function based on said conflict resolution result (paragraphs 30, 40 and 84).
	Rakowski does not explicitly teach wherein said at least one application-specific rule defines different conflict resolution results for different types of applications when the different types of applications and the application concurrently access said at least one object; identifying an event marker that indicates a stage in a flow for the application; or generating a conflict resolution result for said at least one object based at least in part on the stage in the flow for the application indicated by the event marker and said at least one application-specific rule that defines different conflict resolution results for different types of applications when the different types of applications and the application concurrently access said at least one object.
	Ceribelli teaches wherein said at least one application-specific rule defines different conflict resolution results for different types of applications when the different types of applications and the application concurrently access said at least one object (Rules may be created based on user selections and saved for future use of the same conflict.  For example, a rule may specify that if there are 2 different edits for the same item by 2 different applications, to always choose the data of application 1.) (paragraphs 192, 201, 203 and 210); 
identifying an event marker that indicates a stage in a flow for the application (Fig. 46; paragraphs 201-203) (step or stage in workflow); and
generating a conflict resolution result for said at least one object based at least in part on the stage in the flow for the application indicated by the event marker (paragraphs 203 and 210) and said at least one application-specific rule that defines different conflict resolution results for different types of applications when the different types of applications and the application concurrently access said at least one object (paragraphs 186 and 210).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the conflict resolution rules of Rakowski to based on types of applications are taught by Ceribelli to enable better, more explicit conflict resolution rules.  Rakowski already teaches application-specific conflict resolution rules and also teaches conflicts between updates received from the server and for any of the application programs (paragraph 76).  Therefore, incorporating Ceribelli’s rules that provide management of conflicts that arise from edits to the same data by different applications, would be an improvement to Rakowski’s conflict resolution rules.

With respect to claim 2, Rakowski in view of Ceribelli teaches wherein the instructions further cause: wherein the event marker is received responsive to an event in the application that triggered conflict detection (Rakowski, paragraphs 55, 76-77, and 84; Ceribelli, paragraphs 203 and 210).

With respect to claim 3, Rakowski in view of Ceribelli teaches the one or more non-transitory computer-readable media of Claim 2, wherein the event is at least one of launching an application flow, submitting a transaction from said application flow, resuming a transaction from said application flow, or bypassing a transaction from said application flow (Rakowski, paragraphs 55, 76-77, and 84).

With respect to claim 4, Rakowski in view of Ceribelli teaches the one or more non-transitory computer-readable media of Claim 1, wherein said at least one application-specific function includes rendering a user interface object in a graphical user interface based on the conflict resolution result (Ceribelli, 3703 in Fig. 37, paragraph 192).

With respect to claim 7, Rakowski in view of Ceribelli teaches the one or more non-transitory computer-readable media of Claim 1, wherein said at least one application-specific function comprises displaying a message that indicates another application is performing a conflicting transaction (Ceribelli, Fig. 37, paragraph 192).

With respect to claim 8, Rakowski in view of Ceribelli teaches the one or more non-transitory computer-readable media of Claim 1, wherein the set of one or more application-specific rules map different application contexts to different conflict resolution results (Rakowski, paragraphs 76-77 and 84).

With respect to claim 9, Rakowski in view of Ceribelli teaches the one or more non-transitory computer-readable media of Claim 1, wherein an application context is defined as a function of which applications are attempting to modify said at least one object (Ceribelli, paragraphs 192 and 203), user attributes associated with the user of the applications attempting to modify said at least one object (Rakowski, paragraphs 51 and 74), and a stage of an application flow for at least one of the applications attempting to modify said at least one object (Ceribelli, paragraphs 201-203).

With respect to claim 10, Rakowski in view of Ceribelli teaches the one or more non-transitory computer-readable media of Claim 1, wherein the set of one or more application-specific rules implement an abstract method of an abstract class or interface (Rakowski, paragraphs 34, 63, 76-78, and).

With respect to claim 11, Rakowski in view of Ceribelli teaches the one or more non-transitory computer-readable media of Claim 10, wherein the abstract method receives, as input, an application identifier for the application (Rakowski, paragraph 34), a primary key for a record being changed (Rakowski, paragraph 63), and user information for a user that initiated the transaction (Rakowski, paragraphs 51, 74, 76-78); wherein the application-specific rules generate the conflict resolution result as a function of the input (Rakowski, paragraphs 76-78 and 84).

With respect to claim 12, Rakowski in view of Ceribelli teaches the one or more non-transitory computer-readable media of Claim 1, wherein the set of application-specific rules are loaded, at runtime, by a virtual machine (Rakowski, paragraph 29).

With respect to claim 13, Rakowski in view of Ceribelli teaches the one or more non-transitory computer-readable media of Claim 1, wherein the instructions further cause: maintaining a registration that identifies which conflict resolution rules have been registered to different applications; wherein a set of default conflict resolution rules are used to handle conflicts for applications for which no conflict resolution rules have been registered Rakowski, paragraphs 76-79 and 84).

With respect to claim 14, Rakowski in view of Ceribelli teaches the one or more non-transitory computer-readable media of Claim 1, wherein the conflict resolution result is one of a warning signal wherein the application is permitted to proceed with an application flow for a given application context, a conflict signal wherein the application is not permitted to proceed with the application flow for the given application context; a save signal wherein a conflicting transaction by the same user and same application flow is pending; or a save child state wherein a conflicting transaction by the same user and a different application flow is pending (Rakowski, paragraphs 80 and 83; also Ceribelli, Fig. 37, paragraphs 192).

With respect to claim 15, Rakowski in view of Ceribelli teaches the one or more non-transitory computer-readable media of Claim 1, wherein the instructions further cause determining, based on the set of one or more application-specific rules, whether the application has precedence over a second application to make changes to said at least one object (Rakowski, paragraphs 80 and 83).

With respect to claim 16, Rakowski in view of Ceribelli teaches the one or more non-transitory computer-readable media of Claim 15, wherein the instructions further cause overriding a change to the at least one object by the second application responsive to determining, based on the set of one or more application-specific rules, that the application has precedence over the second application to make changes to said at least one object (Ceribelli, paragraphs 146, 192, 203, and 207).

With respect to claim 17, Rakowski in view of Ceribelli teaches the one or more non-transitory computer-readable media of Claim 1, wherein the instructions further cause merging changes made by the application and a second application to the at least one object based on the set of one or more application-specific rules (Rakowski, paragraphs 40, 42 and 51).

With respect to claim 18, Rakowski in view of Ceribelli teaches the one or more non-transitory computer-readable media of Claim 1, wherein the instructions further cause: maintaining a registration that identifies which conflict resolution rules have been registered to different applications (Rakowski, paragraphs 29, 76-79, and 84); wherein a set of default conflict resolution rules are used to handle conflicts for applications for which no conflict resolution rules have been registered (Rakowski, paragraphs 29, 76-79, and 84); wherein at least a first application-specific rule and a second application-specific rule generate different conflict resolution result signals for a given conflict (Rakowski, paragraphs 29, 76-79, and 84); and wherein identifying and loading, at runtime of the application, the set of one or more application- specific rules that are defined for handling data conflicts comprises identifying, from the registration, at least one application-specific rule that has been mapped to the application and loading the at least one application-specific rule by a virtual machine (Rakowski, paragraphs 29, 76-79, and 84).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rakowski et al. (‘Rakowski’) in view of Ceribelli et al. (US 20150012399 A1) (‘Ceribelli’), as applied to claim 1 above, and further in view of Brjazovski et al. (US 7716247 B2) (‘Brjazovski’).

With respect to claim 5, Rakowski in view of Ceribelli teaches the one or more non-transitory computer-readable media of Claim 4.
Rakowski in view of Ceribelli does not explicitly teach wherein the user interface object is rendered inaccessible or noneditable based on the conflict resolution result.
Brjazovski teaches wherein the user interface object is rendered inaccessible or noneditable based on the conflict resolution result (Brjazovski, col. 5 lines 58-67; col. 8 lines 29-38; claim 15).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have further modified the user interface object in Ceribelli to be inaccessible or noneditable as taught by Brjazovski to mitigate potential conflicts between item update activities.  One would be motivated to combine the references because it would only entail providing a different type of visual indication that data may not be changed due to conflict.

With respect to claim 6, Rakowski in view of Ceribelli teaches the one or more non-transitory computer-readable media of Claim 4, wherein said at least one application-specific function renders the user interface object in a particular manner responsive to a warning signal in the conflict resolution result (Fig. 37, paragraph 192).
Rakowski in view of Ceribelli does not explicitly teach wherein the application-specific function is configured to render the user interface object differently if the conflict resolution result indicated that the application was not permitted to proceed with an application flow.
Brjazovski teaches wherein the application- specific function is configured to render the user interface object differently if the conflict resolution result indicated that the application was not permitted to proceed with an application flow (Brjazovski teaches various ways to render user interface objects based on conflict resolution result such as denying permission) (Brjazovski, col. 5 lines 58-67; col. 8 lines 29-38; claim 15).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have further modified the user interface object in Ceribelli to be different when an application doesn’t have permission as taught by Brjazovski to mitigate potential conflicts between item update activities.  One would be motivated to combine the references because it would only entail providing a different type of visual indication that data may not be changed due to conflict.

Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive.  Applicant argues that the cited prior art fails to teach generating a conflict resolution result based at least in part on stage in the flow for the application indicated by event marker and said at least one application-specific rule.  The examiner disagrees.  Ceribelli teaches identifying a stage in a workflow for an application (paragraphs 201-203) and determining conflict resolution result based on the stage in a workflow for an application and application specific rule (paragraphs 186 and 210).  Ceribelli teaches generating a conflict resolution result based on a generated rule that may be associated with a workflow step.  As such, the prior art teaches generating a conflict resolution result based at least in part on stage in the flow for the application indicated by event marker and said at least one application-specific rule.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        May 7, 2022